Case 6:14-cr-00243-JA-KRS Document 116 Filed 12/17/20 Page 1 of 4 PageID 553




                                  UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

    UNITED STATES OF AMERICA

   vs.                                                 CASE NO: 6:14-cr-243-Orl-28KRS

    JOHN ANDERSON BUTLER, JR.


                                                 ORDER

              Defendant John Butler's Renewed Emergency Motion for Compassionate Release

    (Doc. 111) is before the Court for consideration. 1 The Government opposes the requested

    relief.       (Doc. 114). 2 Because Defendant still cannot show extraordinary and compelling

    reasons and poses a danger to public safety, his motion is due to be denied.

              Defendant's renewed motion, save for new information regarding recent heart

    issues and a renewed request to the warden for compassionate release, asks for the same

    relief set forth in his first emergency motion for compassionate release. (Doc. 106). To

    the extent Defendant asks this Court to reconsider its earlier denial of his emergency

    motion for compassionate release (Doc. 110), his request is denied.




              1
            Defendant was previously represented by attorney O'Brien in his first emergency
    motion for compassionate release.          Defendant filed a "Notice of Appearance"
    simultaneously with the instant motion indicating he relieves attorney O'Brien from further
    representation and he is representing himself. (Doc. 112).
              2
            Defendant filed a reply to the Government's response . (Doc. 115). Defendant did
    not seek, and the Court did not grant, leave to file a reply. The Court has reviewed the
    reply. Defendant focuses on, among other things, his co-defendant, Victor Rhynes, having
    been released to a residential facility . This Court denied Mr. Rhynes' motion for
    modification of his term of imprisonment. (Doc. 105). The Bureau of Prisons released Mr.
    Rhynes to a residential facility. (BOP Inmate Locator).
Case 6:14-cr-00243-JA-KRS Document 116 Filed 12/17/20 Page 2 of 4 PageID 554




           Defendant argues his health issues combined with the Covid-19 pandemic, the

    conditions at FCI Talladega, and the 18 U.S.C. § 3553(a) factors, warrant release to time-

    served. While the Court is empathetic to the dangers posed by the Covid-19 pandemic, it

    is a generalized threat to the entire population. "Th e mere existence of COVID-19 in society

    and the possibility that it may spread to a particular prison alone cannot independently

    justify compassionate release." United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

           "The authority of a district court to modify an imprisonment sentence is narrowly

    limited by statute." United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2020).

    Congress granted the courts limited authority to modify a sentence in 18 U.S.C. § 3582(c).

    Under §3582(c)(1)(A) , the Court can modify a sentence if it finds (i) extraordinary and

    compelling reasons that warrant a reduction ; or (ii) the defendant is at least 70 years old,

    has served at least 30 years, and the Director of the Bureau of Prisons has determined

    that the defendant is not a danger to the safety of any other person or the community; and

    any reduction is consistent with applicable policy statements issued by the Sentencing

    Commission .

           The Sentencing Commission's policy statement defines "extraordinary and

     compelling reasons" to include, certain specified categories of medical conditions.

     U.S.S.G. § 181 .13, cmt. n.1 (A). Those categories include (i) any terminal illness, and (ii)

     any "serious physical or medical condition .. . that substantially diminishes the ability of the

     defendant to provide self-care within the environment of a correctional facility and from

     which he or she is not expected to recover." U.S.S.G. §181.13, cmt. n.1(A). Even when

     an extraordinary and compelling reason exists, however, this Court should only reduce a

     term of imprisonment if it determines that the defendant is not a danger to the public.




                                                   2
Case 6:14-cr-00243-JA-KRS Document 116 Filed 12/17/20 Page 3 of 4 PageID 555



    U.S.S.G. §1 B1 .13(2). And this Court must consider whether the 18 U.S.C. § 3553(a)

    factors weigh in favor of release. See 18 U.S.C. § 3582(c)(1 )(A); U.S.S.G. §1 B1 .13.

              The Court acknowledges that Defendant's heart issues and type 2 diabetes increase

    his risk of serious illness if infected with Covid-19. However, Defendant does not have a

    terminal illness and can provide self-care. "[G]eneral concerns about possible exposure to

    COVID-19 do not meet the criteria for an extraordinary and compelling reason under

    U.S.S.G. § 1B1.13." UnitedStatesv. Smith, No. 8:17-cr-412-T-36AAS, 2020WL2512883,

    at *6 (M .D. Fla. May 15, 2020). Defendant cannot currently show extraordinary and

    compelling circumstances. Even if Defendant could present extraordinary and compelling

    circumstances, his request cannot be granted because he is a danger to the safety of

    others.

          The Court is required to determine if there are conditions of release that will assure

    the safety of other persons. U.S.S.G. § 1B1 .13(2). To make this determination, the Court

    considers the factors in 18 U.S.C. § 3142(g). This includes, inter alia, whether the crime

    involved a controlled substance, the past conduct of the Defendant, the Defendant's

    criminal history, and whether, at the time of the current offense, Defendant was on

    probation or parole. 18 U.S.C. § 3142(g)(1 )(3) . As stated in the earlier order denying

    Defendant compassionate release (Doc. 110), Defendant has a long criminal history,

    including several convictions for possession of controlled substances. In this case,

    Defendant pied to, and was sentenced for, conspiracy to possess with intent to distribute

    and to distribute 5 kilograms or more of cocaine and 290 grams or more of cocaine in

    violation of 21 U.S.C. §846 and 21 U.S.C. §841(b)(1)(A).       Defendant's criminal history

    reveals he was placed on probation for one or more cases and on supervised release on




                                                  3
Case 6:14-cr-00243-JA-KRS Document 116 Filed 12/17/20 Page 4 of 4 PageID 556




   others. (Doc. 65). In each case, he violated the terms of his supervision by possession of

   cocaine, including the offense for which he is currently incarcerated.

          At sentencing, Defendant faced a sentencing guideline range of 262-327 months

    based on his total offense level and criminal history category. (Docs. 66, 84). In granting

   the Government's motion for a three-level departure under U.S.S.G. § 5K1 .1 and

   considering all of the 18 U.S.C. § 3553 factors, the Court imposed a sentence of 180

   months.    Thus, Defendant's sentence reflects a downward variance of over 6 years.

   Defendant has more than 79 months left until his projected release date. (Doc. 114).

          The Court has considered the 18 U.S.C. § 3553(a) factors and find they weigh

    against release. And, because the Court finds Defendant is a danger to the safety of other

    persons or to the community, a sentencing reduction would not be "consistent with

    applicable policy statements issued by the Sentencing Commission." 18 U.S.C. §

    3582(c)(1 )(A). Accordingly, Defendant's Renewed Emergency Motion for Compassionate

    Release (Doc. 111) is DENIED.

          DONE and ORDERED in Orlando, Florida on




   Copies furnished to:
   United States Attorney
   United States Probation Office
   Counsel for Defendant
   John Anderson Butler, Jr.




                                                4
